Citation Nr: 0530750	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-22 201	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
osteoarthritis of the right ankle, currently evaluated as 20 
percent disabling. 
 
2.  Entitlement to an increased rating for post-traumatic 
osteoarthritis of the left ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 until 
January 1966.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) on appeal from a 
September 2002 rating decision of the VA Regional Office (RO) 
in Muskogee, Oklahoma that denied ratings in excess of 10 
percent for left and right ankle disability.  The veteran 
subsequently relocated to within the jurisdiction of the 
Indianapolis, Indiana VARO.  

The veteran was afforded a personal hearing at the Muskogee 
RO in February 2003.  He had a video conference hearing at 
the Indianapolis RO before the undersigned Veterans Law Judge 
sitting at Washington, DC in March 2004.  The transcripts are 
of record.  

The Board notes that in correspondence dated and received in 
April 2004, the veteran requested another hearing before a 
Member of the Board.  However, he raised no issues that were 
not presented at the Board hearing conducted less than two 
months before.  The Board is hereby denying the request for 
another Board hearing.  

The case was remanded for further development in June 2004.

By rating action dated in August 2005, the 10 percent ratings 
for the service-connected right and left ankle disorders were 
each increased to 20 percent disabling.




FINDINGS OF FACT

1.  Post-traumatic osteoarthritis of the right ankle is 
manifested by mild pain on palpation with increased pain, 
tenderness, and fatigability with use, which disability 
equates to no more than marked limitation of motion; there is 
no indication of ankylosis.

2.  Post-traumatic osteoarthritis of the left ankle is 
manifested by pain on palpation with tenderness, and with 
increased pain, fatigability, and some lack of endurance on 
use, which disability equates to no more than marked 
limitation of motion; there is no indication of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for post-traumatic osteoarthritis of the right 
ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).

2.  The criteria for the assignment of a rating in excess of 
20 percent for post-traumatic osteoarthritis of the left 
ankle are not met.  38 U.S.C.A §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in July 2002, July 2003, June 2004, and September 2004, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claims, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  The letters also 
advised him to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of two 
personal hearings over the course of the appeal.  The veteran 
has not indicated that there are any pertinent clinical 
records to be retrieved beyond what has already been sought 
by the RO.  The case was remanded for additional VA 
examinations and other development in June 2004.  Under these 
circumstances, the Board finds that further assistance would 
have no reasonable possibility of substantiating the claims.  
See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

The veteran's bilateral ankle disability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 which provides that a 10 
percent rating is assignable where there is moderate 
limitation of motion.  A 20 percent rating is warranted where 
there is marked limitation of motion.  The 20 percent rating 
is the maximum schedular rating available for an ankle 
disability involving loss of motion.  In evaluating range of 
motion values for the ankle, the Board notes that the 
standard range of motion of the ankle is dorsiflexion from 0 
to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 
C.F.R. §  4.71, Plate II (2005).

The Court has held that pursuant to 38 C.F.R. § § 4.40 
(2005), the Board must consider and discuss the impact of 
pain in making its rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.

Factors listed for consideration in 38 C.F.R.§ 4.45 (2005) 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A claim for service connection for an increased rating was 
received in June 2002.  

A statement dated in July 2002 was received from R. E. 
Bergman, D.C., who noted that the veteran's primary 
complaints included pain in both ankles for which he had had 
several operations.

The veteran was afforded a VA examination in August 2002 and 
provided history to the effect that he was involved in a 
motor vehicle accident in 1964 in which both ankles had been 
crushed, requiring internal fixation and pinning.  He stated 
the hardware was removed after some time and that he had been 
able to return to his regular duties in fair condition.  The 
veteran related that throughout the years, he had noticed 
increased pain as well as occasional limitation of motion of 
both ankles.  He stated that he was employed as a service 
advisor for an automobile dealership and was required to 
stand and walk 12-hour shifts.  Current complaints included 
constant pain and stiffness, and painful motion and weakness 
in both ankles.  The appellant was reported to have stated 
that his ankles did not require him to have bedrest or 
treatment by a physician.  It was noted that he could perform 
all activities of daily living, but did have increased 
discomfort upon prolonged standing or walking.

Upon examination, the veteran's posture and gait were 
observed to be normal.  Leg length from the anterior superior 
iliac spine to the medial malleolus was 99 centimeters, 
bilaterally.  Tenderness was elicited throughout both ankles 
and soles.  The veteran was observed to wear orthopedic 
shoes.  General appearance of both ankles was within normal 
limits.  Ankle range of motion was reported to be normal, 
bilaterally, with dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  It was reported that he did complain 
of pain throughout the ranges of motion, as well as on 
palpation of the medial and lateral malleolus.  It was noted 
that range of motion of the affected joints was limited by 
pain, fatigue, weakness and lack of endurance without 
evidence of incoordination.  It was reported that there was 
no ankylosis of the ankle joints.

Radiological studies of the left ankle disclosed mild 
osteoarthritis with many small bony fragments at the tip of 
the lateral malleolus, probably representing an old avulsion 
fracture.  Three views of the right ankle were unremarkable.  
Following examination, diagnoses included status post left 
ankle fracture and post-traumatic osteoarthritis of the left 
ankle.  It was noted that there was no pathology on 
radiological examination of the right ankle.  

The veteran presented testimony upon personal hearings on 
appeal in February 2003 and March 2004 to the effect that he 
had constant ankle pain with instability and daily swelling.  
He related that he was could walk only about 100 yards and 
that he had increased pain upon prolonged standing, walking, 
sitting and overexertion.  He said that the ankles buckled at 
times.  The appellant testified that bilateral ankle 
disability restricted his ability to perform household tasks 
and recreational pursuits that included hunting and fishing.  
He stated that ankle discomfort was a big factor in his 
inability to work because he could not longer walk up to the 
12 hours a day that had been required in his job.  The 
veteran said that he took Aleve for pain, had flare-ups of 
pain and that the condition was gradually worsening.  

VA outpatient clinic notes dated between 2001 and 2002 
reflect that the veteran sought treatment for ankle pain and 
tenderness in October 2001 and August 2002.

Social Security Administration documentation was received 
showing that the veteran was granted disability retirement in 
August 2001 on account of a primary disability of heart 
disease, with secondary diagnoses of osteoarthrosis and 
allied disorders, described as pain in the lower back and 
ankles.

A VA clinical evaluation of the ankles in September 2004 
indicates that the veteran continued to have increasing pain 
in both ankles with weakness, stiffness, swelling, redness 
and instability.  It was noted that he limited the amount of 
walking he could engage in, and was down to nine holes of 
golf once a month from the 18 he had formerly played.  It was 
reported that he had tried anti-inflammatories and 
nonsteroidal treatments for pain, as well as ankle supports.  

Physical examination disclosed findings that included heel 
alignment to two degrees of valgus on the right and zero 
degrees on the left.  It was reported that he had significant 
pain in completing toe raises.  There was normal sensation 
and 5/5 dorsiflexion, planter flexion and extensor hallucis 
longus strength.  Range of motion was zero degrees of 
dorsiflexion on the right with passive and active motion.  He 
also had 30 degrees of plantar flexion on the right with 
passive and active motion.  The appellant voiced pain with 
full active dorsiflexion.  

On the left, the veteran had minus five degrees of active 
dorsiflexion and zero degrees of passive dorsiflexion, as 
well as 30 degrees of passive plantar flexion.  He had a 
negative anterior drawer sign.  Tenderness was elicited upon 
palpation over the anterior aspect of the tibiotalar joint of 
both the right and left ankles.  There was tenderness at the 
distal tip of the medial malleolus on both the lateral left 
and right ankles.  There was a well-healed surgical incision.  
No evidence of edema or swelling was observed at that time.  
The veteran was reported to have good subtalar motion, 
bilaterally.  It was noted that X-rays were not available for 
review at that time.  An assessment of bilateral post-
traumatic osteoarthritis of the ankles with severe pain and 
loss of motion was rendered.  It was subsequently opined that 
motion loss and pain were moderate as he could still be 
forced into a 90-degree dorsiflexion angle.  

The veteran's ankles were most recently examined for 
compensation and pension purposes in May 2005.  The examiner 
noted that the claim folder was reviewed.  Pertinent clinical 
history was recited.  The appellant related that he had 
gradually increasing bilateral ankle pain, as well as flare-
ups of pain upon prolonged walking, when going up and down 
stairs, when squatting and upon repetitive motion.  He 
related that he took Naproxen for pain.  It was reported that 
he had not been hospitalized for any incapacitating episodes 
of bilateral ankle disability within the past 12 months.  It 
was noted that his daily activity was not affected by the 
ankle condition, and that he was able to walk and drive a 
car.  The appellant related that his recreational activity 
was affected.  It was reported that he was wearing a Dr. 
Scholl's insole in both shoes that relieved ankle pain.  A 
mild left leg limp was observed.  He ambulated without 
assistive devices.  

On physical examination, there was a well-healed surgical 
scar over the right lateral ankle.  Mild pain was voiced on 
palpation below the tip of the fibular malleolus.  The 
veteran was reported to have painful and limited range of 
motion in the right ankle joint.  Dorsiflexion was possible 
to 15 degrees.  Plantar flexion was 30 degrees.  Inversion 
was 25 degrees and eversion was 15 degrees.  There were no 
neurological symptoms below the right ankle joint.  It was 
noted that upon repetitive motion of the right ankle, the 
appellant had increased pain, easy fatigability, and lack of 
endurance with a five-degree decrease in range of motion. 

The left ankle examination disclosed well-healed surgical 
scars over the fibular and tibial malleoli.  The veteran had 
pain on palpation over the anterior ankle joint with painful 
and limited range of motion.  Dorsiflexion was 12 degrees.  
Plantar flexion was 25 degrees.  Inversion was 25 degrees and 
eversion was 15 degrees.  It was reported that upon 
repetitive motion of the left ankle, the appellant had 
increased pain, easy fatigability, and lack of endurance with 
a five-degree decrease in range of motion.  There were no 
neurological symptoms below the right ankle joint.

The veteran asserts that the symptoms associated with his 
bilateral ankle disability include constant pain, swelling, 
and instability that are more severely disabling than 
reflected by the currently assigned disability evaluation.  
He states that he is unable to engage in prolonged walking, 
standing or sitting, and that his daily activities and 
recreational pursuits have been significantly curtailed as a 
result thereof.  

The evidence shows that the veteran's service-connected 
bilateral ankle disability is manifested by limitation of 
motion and painful motion that have been shown to be 
significant.  There are objective findings of tenderness to 
palpation and evidence of some interference with prolonged 
walking, standing, and weight bearing.  However, when 
dorsiflexion and plantar flexion motion findings are 
quantitatively compared with the standard rating criteria, 
they do not equate to more than marked limitation of motion.  
In fact, the September 2004 examiner characterized motion 
loss as moderate.  Similar range of motion findings were 
obtained on VA examination in May 2005.  The 20 percent 
evaluation is indicative of a disability involving marked 
limitation of motion.  It was been consistently reported that 
there are no neurological residuals related to or involving 
either ankle joint.  No instability has been elicited. 

Moreover, as noted above, a 20 percent rating is the highest 
schedular rating available for disabilities involving 
limitation of motion of the ankle.  An evaluation greater 
than 20 percent requires evidence of ankylosis of the ankle 
under 38 C.F.R. § 4.71a, Diagnostic Code 5270, which is not 
demonstrated in this case.  

Additionally, the veteran has been noted to have flare-ups of 
pain, weakness, lack of endurance, easy fatigability, and 
increased loss of motion, especially upon repetitive 
movements.  However, the functional impairment that can be 
attributed thereto has been taken into account and is 
contemplated by the 20 percent rating currently in effect  
See DeLuca v. Brown, 8 Vet App 202 (1995).  Indeed, the May 
2005 examiner did not find any additional impairment due to 
repetitive motion beyond an additional loss of 5 degrees of 
motion.  This strongly suggests that a greater rating is not 
warranted based on functional losses, especially because the 
highest rating for limitation of motion has already been 
assigned.  The Board finds no basis for a higher or a 
separate compensable rating under 38 C.F.R. § 4.45 or DeLuca, 
in the instant case.

Finally, the veteran is shown to have scarring from surgery 
on both ankles.  Separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are painful on objective demonstration; or cause 
any limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994); 38 C.F.R. § 4.118.  However, there 
is no basis for assigning a separate rating for the scarring 
of either ankle.  The clinical evidence, including VA 
examination reports, has indicated that scars are well 
healed.  There is indication of any functional impairment 
related thereto.  Additionally, the scars appear to be 
asymptomatic, and are not of a size that would warrant a 
compensable evaluation.  38 C.F.R. § 4.118 (2005).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 20 
percent granted for either ankle disorder See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005).




ORDER

An increased rating for post-traumatic osteoarthritis of the 
right ankle is denied.

An increased rating for post-traumatic osteoarthritis of the 
left ankle is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


